 


116 S231 IS: Examining Saudi Consular Activities Promoting Extraction Act
U.S. Senate
2019-01-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II 
116th CONGRESS1st Session 
S. 231 
IN THE SENATE OF THE UNITED STATES 
 
January 25 (legislative day, January 24), 2019 
Mr. Merkley (for himself and Mr. Wyden) introduced the following bill; which was read twice and referred to the Committee on Foreign Relations 
 
A BILL 
To express the sense of Congress regarding the likely involvement of the Government of Saudi Arabia in assisting no fewer than two Saudi nationals to avoid criminal prosecution in the United States, and to require the Secretary of State to submit a report to Congress that describes such involvement, and for other purposes. 
 
 
1.Short titles This Act may be cited as the Examining Saudi Consular Activities Promoting Extraction Act or the ESCAPE of Saudi Nationals Act.  2.FindingsCongress finds the following: 
(1)On August 19, 2016, a vehicle driven by Abdhulrahman Sameer Noorah, a Saudi national, struck and killed a 15-year-old Portland, Oregon, native while driving between 55 and 60 miles per hour, approximately twice the posted speed limit.  (2)Saudi Arabia’s Los Angeles consulate reportedly posted $100,000 bail to secure the release of Mr. Noorah.  
(3)On June 17, 2017, while awaiting trial for indictments of manslaughter, felony hit-and-run, and reckless driving, Mr. Noorah arrived in Saudi Arabia from Oregon, despite having surrendered his Saudi passport to Oregon law enforcement authorities.  (4)Officials from the Department of Homeland Security and the United States Marshals Service have publicly revealed that the Government of Saudi Arabia likely played a role in Mr. Noorah’s repatriation back to Saudi Arabia.  
(5)The Saudi consulate in Los Angeles is reported to have posted bond for at least 4 additional Saudi nationals: Abdulaziz Al Duways, Waleed Ali Alharthi, Suliman Ali Algwaiz, and Ali Hussain Alhamoud, who— (A)were charged with serious criminal offenses in Oregon, beginning in 2012;  
(B)fled from the custody of law enforcement authorities; and  (C)are still at large.  
(6)The Saudi consulate in Los Angeles posted a $100,000 bond for Ali Hussain Alhamoud, a Saudi national, who subsequently fled Oregon for Saudi Arabia in 2012 before facing trial on multiple sex-crime charges, including rape in the first degree.  (7)Saudi national and Portland University student, Suliman Ali Algwaiz, faced charges in 2016 for striking a homeless man with his vehicle, but he disappeared before completing his jail sentence.  
(8)The Saudi consulate posted a $500,000 security deposit for Waleed Ali Alharthi, an Oregon State University student and Saudi national, who was arrested in 2015 on 10 counts of encouraging child sex abuse before fleeing to Paris, France, in the midst of court hearings.  (9)The Saudi consulate posted a $500,000 bond for Abdulaziz Al Duways, a Western Oregon University Student and Saudi national, who was arrested in 2014 on the charge of rape, but subsequently disappeared before standing trial for the charge.  
(10)Article 41 of the Vienna Convention on Diplomatic Relations, done at Vienna April 18, 1961, states— (A)it is the duty of all persons enjoying [diplomatic] privileges and immunities to respect the laws and regulations of the receiving State; and  
(B)such persons also have a duty to not interfere in the internal affairs of that State.  (11)The Government of Saudi Arabia’s flaunting of international norms and diplomatic law follows a pattern of disturbing behavior, including— 
(A)the brutal murder of Washington Post contributor and United States resident Jamal Khashoggi in a Saudi Arabia consulate in Istanbul, Turkey;  (B)the jailing of prominent women rights activists, Samar Badawi and Nassima al-Sada, and the ongoing detention of countless others, such as blogger Raif Badawi and human rights lawyer Waleed Abu al-Khair;  
(C)failing to avoid civilian casualties in its use of military force in the Yemeni civil war;  (D)the shakedown of Saudi royals in the Ritz Carlton hotel in Riyadh, Saudi Arabia; and  
(E)the detention of the Lebanese Prime Minister, Saad al-Hariri, against his will.  3.Sense of CongressIt is the sense of Congress that— 
(1)the Secretary of State should engage with the highest levels of the Government of Saudi Arabia to advocate for the immediate extradition of Mr. Noorah, Mr. Alhamoud, and any other Saudi national or citizen charged with a criminal offense committed in the United States back to the appropriate authorities in the United States;  (2)the apparent involvement of the Government of the Kingdom of Saudi Arabia in the removal of Mr. Noorah violates Oregon Statute 162.325, which prohibits providing a person with money, transportation, weapon, disguise, or any other means of avoiding discovery or apprehension, and should be condemned;  
(3)the Attorney General, in coordination with relevant Federal and State authorities, should investigate— (A)whether any Saudi diplomat or agent of the Government of Saudi Arabia— 
(i)furnished Mr. Noorah with a fraudulent passport; or  (ii)assisted him in traveling to Saudi Arabia on or before June 17, 2018; and  
(B)the degree to which any party or parties assisted in the removal of Mr. Alhamoud from Oregon to Saudi Arabia in 2012;  (4)the President should declare any individual enjoying diplomatic or consular immunity who protected a party from the criminal jurisdiction of the United States as a persona non grata; and  
(5)the Department of State should not accredit any Saudi diplomat to serve in the Saudi consulate in Los Angeles until— (A)Abdhulrahman Noorah and Ali Hussain Alhamoud are returned to the United States to face criminal charges brought against them; and  
(B)the United States finds no reasonable cause to conclude that a Saudi diplomat or agent of the Saudi government aided in the transport of either individual back to Saudi Arabia.  4.Reporting requirements (a)Defined termIn this section, the term appropriate congressional committees means— 
(1)the Committee on Foreign Relations of the Senate;  (2)the Committee on the Judiciary of the Senate;  
(3)the Committee on Foreign Affairs of the House of Representatives; and  (4)the Committee on the Judiciary of the House of Representatives.  
(b)Report 
(1)In generalNot later than 90 days after the date of the enactment of this Act, the Secretary of State shall submit a report to the appropriate congressional committees that describes the degree to which any citizen of the Kingdom of Saudi Arabia, who enjoys diplomatic immunity from criminal jurisdiction in the United States, has assisted in the removal of any Saudi citizen in the United States for the purposes of evading criminal prosecution.  (2)FormThe report required under paragraph (1) shall be submitted in unclassified form.  
(c)Report on cases involving diplomatic immunityAny conclusions reached during the preparation of the report required under subsection (b) shall be included in the 2018 Report on Cases Involving Diplomatic Immunity pursuant to sections 56 and 204B of the State Department Basic Authorities Act of 1956 (22 U.S.C. 2728 and 4303b).  5.Restriction on foreign government ownership of real property in the United StatesSection 205(b) of the State Department Basic Authorities Act of 1956 (22 U.S.C. 4305(b)) is amended— 
(1)by redesignating paragraphs (1), (2), and (3) as subparagraphs (A), (B), and (C), respectively, and by moving such subparagraphs 2 ems to the right;  (2)by striking The Secretary and inserting the following: 
 
(1)In generalThe Secretary; and  (3)by adding at the end the following: 
 
(2)Evading prosecution 
(A)In generalReal property in the United States may not be maintained by any foreign mission of a foreign country if the Secretary of State, after consultation with the Attorney General, determines that such foreign mission has aided in the removal of a citizen or national of its country from the United States with the effect of evading the prosecution of such citizen or national for 1 or more criminal offenses committed in the United States.  (B)WaiverThe President may waive the application of subparagraph (A) if, not later than 60 days after the submission of the report required under section (4)(b) of the ESCAPE of Saudi Nationals Act, the President designates each individual identified in such report as enjoying diplomatic or consular immunity who protected a party from the criminal jurisdiction of the United States as a persona non grata..  
 
